Citation Nr: 0400881	
Decision Date: 01/12/04    Archive Date: 01/22/04	

DOCKET NO.  03-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to a disability rating in excess of 
30 percent for hypercontractile cardiac state. 

3.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1979.

This appeal is being remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required on his part. 


REMAND

A review of the evidence of record discloses the veteran was 
accorded rating examinations by VA in September 2001 and July 
2002.  Medical evidence subsequent thereto includes reports 
of VA outpatient visits at the Iowa City VA Medical Center.  
The reports of these visits disclose the veteran was 
complaining of continuing difficulty with his blood pressure 
monitor.  At the time of one visit in early November 2002, it 
was stated the veteran's reading was 162/100 when taken 
manually.  The veteran stated he had purchased an inexpensive 
blood pressure cuff which was reading 140s/80.  In early 
December 2002 the veteran's blood pressure was recorded as 
146/86.  The veteran stated that he felt terrible.  He asked 
to be seen by a physician, but was told he could not because 
he did not have an appointment.  He was offered an 
appointment with his primary care provider in the afternoon, 
but he declined because he did not want to wait all day.  It 
was stated he planned on going to the urgent care unit in 
Cedar Rapids.  The report from that facility is not of 
record.  The most recent medical records are unclear as to 
whether the veteran's blood pressure is under control.  

With regard to the claim for service connection for diabetes 
mellitus, in June 2002 the claims file was reviewed by a VA 
physician who indicated that based on the information 
available to him, which included the claims file, it seemed 
to him that the diagnosis of diabetes came more than 10 years 
after the veteran's discharge from active service.  The 
physician did not address the question of whether the 
diabetes mellitus might have been aggravated by the veteran's 
service-connected cardiovascular disorder or whether there 
might be a causal relationship between the service-connected 
hypercontractile cardiac state and/or hypertension.

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the former statutory requirement that a claim be well 
grounded.  The law also redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
September 2001, the RO notified the veteran of the VCAA.  In 
the communication, however, the letter did not explain what, 
if any, information was necessary to substantiate the claim 
on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The VA physician who reviewed the 
claims file in June 2002 and rendered an 
opinion as to the timing of the diagnosis 
of diabetes mellitus should be asked to 
again review the claims folder and 
provide an opinion as to whether in his 
opinion it is as likely as not that the 
veteran's diabetes mellitus is causally 
connected to the service-connected 
hypercontractile cardiac state and/or 
service-connected hypertension.  Also, 
the physician should be asked to opine as 
to whether it is as likely as not that 
there is evidence sufficient to show that 
the diabetes mellitus has been aggravated 
by the veteran's service-connected 
disabilities.  As noted in Allen v. 
Brown, 7 Vet. App. 439 (1995), when 
aggravation of a nonservice-connected 
condition is the result of his service-
connected condition, the veteran shall be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation.  Allen, 7 Vet. App. at 
448.  

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his hypercontractile cardiac state and 
his hypertension since 2002.  After 
securing the necessary releases, the RO 
should obtain copies of the veteran's 
treatment records from the Iowa City VA 
Medical Center, and from any other 
providers identified by the veteran.  
These records should be associated with 
the claims file.

4.  The RO should then schedule the 
veteran for a cardiovascular examination 
to determine the current nature and 
extent of his hypercontractile cardiac 
state and hypertension.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the claims folder and indicate in 
the examination report that pertinent 
records contained therein have been 
reviewed.  The examiner should provide an 
opinion as to the degree of severity 
caused by each of the disorders at issue.  
The complete rationale for any opinion 
expressed should be provided.  

5.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.  


The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  The veteran need take no 
action unless otherwise notified.  However, he is to be 
advised that his failure to cooperate without reporting for a 
scheduled examination and participating in recommended 
testing may result in denial of his claim.  38 C.F.R. 
§ 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


